PER CURIAM.
The bankrupt appeals from an order denying a discharge. Nearly three years before filing his voluntary petition he had obtained a loan of $504 by means of a materially false statement in writing respecting his financial condition. The loan was paid about a year before the bankruptcy petition was filed. In the case of In re Ernst, 2 Cir., 107 F.2d 760, our discussion made no distinction between the first loan, which had been paid before petition filed, and the second, which had not. See, also, In re Harr, D.C.E.D.Mo., 143 F. 421, 423; In re Weinstein, D.C.S.D.Cal., 34 F.2d 964.
Order affirmed.